DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-9, 11, 13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2,16 of U.S. Patent No. 10,950,553, hereinafter ‘553.
Regarding claim 1, claim 1 of ‘553 discloses a semiconductor device comprising: 
a first die;
a second die bonded to the first die (line 62, Col. 11), 
an isolation material extending along sidewalls of the second die and surface of the first die (line 66, Col. 11);
a through via extending into the isolation material (lines 1-2, Col. 12),

‘553 fails to disclose the first die comprise first connector and the first connector of the first die directly contacts a first connector of the second die.
It is inherent that the die must have connectors and it would have been obvious to one having ordinary skill in the art that the connector of the first die bonded to the connector of the second die in order for the two die to be electrically connected. 
Regarding claim 2, claim 1 and 1 of ‘553 discloses a third die (the first passive device) overlying the first die next to the second die. 

Regarding claim 6, Claim 16 of ‘553 discloses the second die and first passive device overlying the first die. It would have been obvious to one having ordinary skill the art at the time the invention was made to have a perimeter of the second die and perimeter of the first passive device is within a perimeter of the first die in a plan view. 
Regarding claim 7, Claim 16 of ‘553 discloses the second passive device is overlying the first die (claims 1-10, Col. 13).
Regarding claim 8, Claim 16 of ‘553 discloses the second passive device is overlying the first die. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the perimeter of the second passive device is within a perimeter of the first die in a plan view. 
Regarding claim 9, Claim 16 of ‘553 discloses a semiconductor device comprising:
A first die, 

A first passive device wherein the first passive device contact the first die and disposed next to a first sidewall of the second die, 
A second passive device wherein the second passive device directly contacts the first die and disposed next to a second die (col. 13, lines 1-10). 
Claim 16 of ‘553 fails to disclose wherein a perimeter of the second die is within a perimeter of the first die in a plan view. 
Since Claim 16 disclose the second die is overlying the first die. It would have been obvious to one having ordinary skill in the art at the time the invention was made that the perimeter of the second die is within the perimeter of the first die in plan view. 

Regarding claim 11, Claim 16 of ‘553 discloses the isolation overlying the first die and extending along sidewalls of the first passive device and the second passive device. 

Regarding claim 15, Claims 1-2, 11 of ‘553 discloses:
a first die;
a plurality of second die bonded to the first die (line 62, Col. 11), 
an isolation material extending along sidewalls of the second die and surface of the first die (line 66, Col. 11);
a plurality of through via extending into the isolation material (lines 1-2, Col. 12),

the thickness of the passive device is the same as the thickness of the through via (lines 12-13, Col. 12).
Regarding claim 18, Claim 16 of ‘553 discloses the passive device is overlying the first die. It would have been obvious that the perimeter of the passive device is within the perimeter of the first die in a plan view. 
Regarding claims 13, 17, Claim 9 of “553 discloses the passive device is an inductor, an antenna, a coupler (lines 32-35, Col. 12). 
Regarding claim 16, Claim 16 of ‘553 discloses wherein a thickness of the isolation material is the same as the thickness of each passive device (lines 3-7, Col. 13). 
Regarding claim 19, Claim 6 of ‘553 discloses wherein a sidewall of the isolation material is level with a sidewall of the first die. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. of U.S. Patent No. 10,950,553, hereinafter ‘553, in view of Lin et al., U.S. Pat. No. 2017/0018531.
Regarding claim 5, Claim 1 of ‘553 fails to disclose the first, second, third connectors of the first die are positioned along a same surface of the first die. Lin discloses the first, second, and third connectors 603 of the first die are positioned along the same surface of the first die (fig. 7). It would have been obvious to one having 

Allowable Subject Matter
Claims 3-4, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations of claim 1 wherein the firs die further comprises a fourth electrical connector and a first connector of the third die directly contacts the fourth electrical of the first die (claim 3), wherein a dielectric layer of the first die is directly bonded to a dielectric layer of the second die (claim 4, 14).
Claims 10, 12, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations of claim 9 wherein the first sidewall of the second die is perpendicular to the second sidewall of the second die (claim 10), wherein a sidewall of the isolation material is level with a sidewall of the first die (claim 12), and wherein a material of each passive device of the plurality of passive devices is the same as a material of each through via of the plurality of through vias.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818